 



EXHIBIT 10.2

TD BANKNORTH INC.
NONQUALIFIED STOCK OPTION AGREEMENT
1996 EQUITY INCENTIVE PLAN



1.   GRANT OF OPTION:

     TD BANKNORTH INC. (the “Company”), granted to ___(the “Optionee”),
effective ___ ___, ___(the “Grant Date”), an option (the “Option”), to purchase
an aggregate of ___shares of the Company’s Common Stock, $0.01 par value
(“Shares” of “Stock”), at a price of $ ___per share. The Shares subject to the
Option are sometimes referred to as the “Option Shares.” The Option was granted
pursuant to the Company’s 1996 Equity Incentive Plan, as amended (the “Plan),
and is subject to the terms and conditions of this Agreement and of the Plan.
Capitalized terms not separately defined herein shall be defined as provided in
the Plan. This option is not intended to be an Incentive Stock Option as
described in Section 422 of the Internal Revenue Code of 1986 as amended (the
“Code”).



2.   BASIC TERMS OF OPTION:



  (a)   Term: This Option shall extend from the Grant Date until the date
immediately preceding the tenth anniversary of the Grant Date (the “Expiration
Date”), provided that this Option shall only be exercisable as permitted in
Section 2(b) below.     (b)   Schedule of Exercisability: Except as otherwise
specifically provided in this Agreement, this Option shall become exercisable
pursuant to the following schedule:

            Years of Continuous     Percentage of the Option Shares Employment
with the Company     for which the or an Affiliate after the Grant Date    
Option may be Exercised        
Grant Date until the day before the first anniversary of the Grant Date
      0 %
 
         
First anniversary of the Grant Date until the day before the second anniversary
of the Grant Date
      33 %
 
         
Second anniversary of the Grant Date until the day before the third anniversary
of the Grant Date
      67 %
 
         
Third anniversary of the Grant Date and thereafter
      100 %

1



--------------------------------------------------------------------------------



 



For all purposes of this Option, (i) “employment” shall be defined in accordance
with the provisions of Treasury Regulations Section 1.421-7(h) (or any successor
regulations); and (ii) if this Option shall be assumed or a new option
substituted therefore in a transaction to which Section 424 of the Code applies,
employment by such assuming or substituted corporation (hereinafter called the
“Successor Corporation”) shall be considered for all purposes of this Option to
be employment by the Company or an Affiliate of the Company, as the case may be.
The Company and its Affiliates are referred to collectively as the “Group.” The
Option shall in all events expire on the Expiration Date (unless sooner
exercised or terminated) and may not be exercised at any time thereafter.



  (c)   Exercise Following Termination of Employment:



  (i)   If the Optionee ceases to be an employee of the Group on account of
death, Disability or Early Retirement (as those terms are defined below), then
(A) the Option, to the extent it has not yet become exercisable, shall become
exercisable, and (B) the Option shall remain exercisable until the earlier of
the first anniversary of the date the Optionee’s employment terminates or the
Expiration Date, and shall then expire.

For purposes of this Agreement, “Disability” means that the Optionee: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. For purposes of this
Agreement, “Early Retirement” means voluntary termination of employment after
(A) the Optionee has attained age 55 and (B) either (1) has become eligible for
a fully vested benefit under the Company’s Retirement Plan, as amended (the
“Retirement Plan”), or (2) if at the time of retirement, the Optionee was
employed by an Affiliate that is not an “Employer” as defined in the Retirement
Plan, would have become so eligible if his or her Affiliate employer were an
“Employer” as defined in the Retirement Plan.



  (ii)   If the Optionee ceases to be an employee of the Group on account of
Retirement (as defined below), then (A) the Option, to the extent it has not yet
become exercisable, shall become exercisable, and (B) the Option shall remain
exercisable until the earlier of the third anniversary of the date the
Optionee’s employment terminates or the Expiration Date, and shall then expire.

2



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Retirement” means voluntary termination of
employment with the Group after the Optionee has (A) attained age 65 and (B)
either (1) has become eligible for a fully vested benefit under the Retirement
Plan, or (2) if at the time of retirement, the Optionee was employed by an
Affiliate that is not an “Employer” as defined in the Retirement Plan, would
have become so eligible if his or her Affiliate employer were an “Employer” as
defined in the Retirement Plan.



  (iii)   If the Optionee ceases to be an employee of the Group for any reason
other than death, Disability, Early Retirement or Retirement, the Option, to the
extent not then exercisable, shall expire immediately upon such termination,
and, to the extent exercisable, shall remain exercisable for ninety (90) days
after such termination (but not beyond the Expiration Date), and shall
thereafter expire.



  (d)   Change in Control:

Notwithstanding any other provision of this Agreement, following a Change in
Control (as defined in Section 2 of the Plan), all Options shall become
exercisable, as provided in Section 12 of the Plan, and notwithstanding Section
2(c) above, in the event an Optionee’s employment terminates, the Option shall
remain exercisable until the earlier of (i) the third anniversary of the date
the Optionee’s employment terminates, or (ii) the Expiration Date.



3.   EXERCISE OF OPTION:

Subject to the conditions set forth in this Agreement, this Option may be
exercised by the Optionee’s delivery of written notice of exercise to the Clerk
of the Company, specifying the number of whole Option Shares to be purchased and
the purchase price to be paid therefor. The Optionee may purchase less than the
number of Option Shares covered hereby, provided that no partial exercise of
this Option may be for any fractional Share. The Company shall then schedule a
closing date as soon as practicable, but no later than thirty (30) business days
following receipt of such notice. Unless otherwise agreed by the “Committee,” as
that term is defined in the Plan, payment of the purchase price for Shares
purchased upon exercise of the Option shall be made by delivery to the Company
of cash or a certified or bank check to the order of the Company in an amount
equal to the purchase price of such Shares; or by delivery of a properly
executed exercise notice, together with irrevocable instructions to a broker
directing the broker to sell the Shares and then to properly deliver to the
Company the amount of sale or loan proceeds to pay the exercise price, all in
accordance with the regulations of the Federal Reserve Board. As a condition to
any exercise of the Option, the Optionee shall make arrangement, reasonably
acceptable to the Company, for withholding of any tax or other amount required
to be withheld under applicable law in connection with the exercise of the
Option. The Company shall, upon payment of the option price for the number of
Shares purchased, and delivery of a subscription agreement in form satisfactory
to the

3



--------------------------------------------------------------------------------



 



Committee, make prompt delivery of such Shares to the Optionee, provided that if
any law or regulation requires the Company to take any action with respect to
such Shares before the issuance thereof, then the date of delivery of such
Shares shall be extended for the period necessary to complete such action. No
shares shall be issued and delivered upon exercise of any option unless and
until, in the opinion of counsel for the Company, any applicable registration
requirements of the Securities Act of 1933, any applicable listing requirements
of any national securities exchange on which stock of the same class is then
listed, or any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery, shall have been fully complied
with.



4.   NONTRANSFERABILITY OF OPTION :



  (a)   During the Optionee’s lifetime, the Option may be exercised only by the
Optionee. The Option shall not be sold, transferred, assigned, pledged,
hypothecated, attached, executed upon or otherwise disposed of in any way
(whether by operation of law or otherwise), in whole or in part.     (b)   If
the Optionee should die while in the employment of the Group, the Option may be
exercised by the person designated in the Optionee’s will or, in the absence of
such designation, by the Optionee’s estate, to the extent provided herein.    
(c)   If the spouse of the Optionee has or shall have acquired a community
property interest in the Option, the Optionee (or permitted
successors-in-interest upon the Optionee’s death) may exercise the Option on
behalf of the spouse of the Optionee, or such spouse’s successor-in-interest.



5.   NO SPECIAL RIGHTS:

The Optionee shall have no rights as a shareholder with respect to any Shares
which may be purchased by exercise of this Option unless and until a certificate
representing such Shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate is issued.



6.   WITHHOLDING TAXES:

The Company’s obligation to deliver Shares upon the exercise of this Option
shall be subject to the Optionee’s satisfaction of all applicable federal, state
and local income and employment tax withholding requirements.



7.   MISCELLANEOUS:



  (a)   Except as provided herein, this Option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.
In the event that the Committee determines, after a review of Section

4



--------------------------------------------------------------------------------



 



409A of the Code and all applicable Internal Revenue Service guidance, that the
Plan or any provision thereof or Award thereunder should be amended to comply
with Section 409A of the Code, the Committee may amend the Plan and this
Agreement to make any changes required to comply with Section 409A of the Code.



  (b)   All rights and obligations of the Company and the Optionee are subject
to the terms and conditions of the Plan. In the event of any conflict between
the terms of the Plan and the terms of this Agreement, the terms of the Plan
shall govern. The number of Shares and the exercise price are subject to
adjustment as provided in the Plan.     (c)   Neither Shares acquired on
exercise of the Option, nor the Option, nor any interest in either of them, may
be sold, assigned, pledged, hypothecated, encumbered or in any other manner
transferred or disposed of, in whole or in part, except in compliance with the
terms, conditions and restrictions as set forth in the Certificate of
Incorporation of the Company, the Plan, applicable federal and state securities
laws or any other applicable laws or regulations or listing requirements and the
terms and conditions hereof.     (d)   Any interpretation of the Committee of
the provisions under the Plan and this Agreement made in good faith shall be
final and binding on all parties.     (e)   The Optionee agrees that no member
of the Committee or of the Board or the Company or its subsidiaries or
affiliates shall be personally liable for any actions taken in good faith in
connection with the Option or this Agreement.     (f)   This Agreement, and the
grant of Options described hereunder, shall not be effective until this
Agreement is executed by the Optionee.     (g)   This Option shall be governed
by and construed in accordance with the laws of the State of Maine.

[NOTE: Section 8 below is only for inclusion in grant agreements for the 23
officers who have an employment or retention agreement.]

5



--------------------------------------------------------------------------------



 



8.   CONSENT TO AMENDED DEFINITION:

The Company and the Optionee expressly agree that, notwithstanding any provision
in any employment or retention agreement between the Company and the Optionee to
the contrary, the term “Change in Control” shall have the meaning set forth in
the Plan, and not as set forth in any employment or retention agreement between
the Company and the Optionee. Except as expressly noted in this Section 8, this
Agreement shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms of any employment or retention agreement between the
Company and the Optionee.

            TD BANKNORTH INC.
    By:         

--------------------------------------------------------------------------------

    Name:         Title:      

Optionee:

 

--------------------------------------------------------------------------------


  Name:
 
   

Date: _________________________________  

6